United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Richmond, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1467
Issued: July 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 21, 2017 appellant, through counsel, filed a timely appeal from a May 4, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its May 4, 2017 decision. The
Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision. Therefore, the
Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of total
disability during the period November 21, 2015 through March 8, 2016 causally related to her
accepted December 6, 2006 employment injury.
FACTUAL HISTORY
On December 6, 2006 appellant, then a 48-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging left thumb and wrist injury caused by pulling mail down and keying
sacks of mail weighing 70 pounds.
By letter dated December 21, 2006, OWCP advised that the claim would be developed as
an occupational disease claim as the work factors cited were repetitive in nature. It accepted the
claim for left wrist/hand tendinitis/radial styloid tenosynovitis. Appellant worked in a full-time
modified work capacity from December 1, 2006 until November 16, 2009, when the employing
establishment could no longer accommodate her restrictions. OWCP paid her wage-loss
compensation benefits on the periodic rolls, effective December 20, 2009. Appellant returned to
modified work for eight hours per day on February 9, 2015.
In a March 19, 2015 report, Dr. Michael Hebrard, a Board-certified physical medicine and
rehabilitation specialist, diagnosed de Quervain’s tenosynovitis. He advised that appellant was to
remain on modified duty with restrictions.
In an April 30, 2015 report, Dr. Hebrard indicated that appellant’s functional deficits in her
left wrist were consistent with the ongoing underlying degenerative changes in the first
carpometacarpal (CMC) joint. He continued to restrict her to sedentary work with limitations
related to the left upper extremity.
On May 15, 2015 Dr. Hebrard saw appellant for an “urgent unscheduled appointment.” He
opined that the significant flare up of her left shoulder, elbow, forearm, wrist, and finger swelling
and inflammation was an ongoing functional impairment due to her underlying preexisting
condition. There was no intervening cause; rather, it was a natural progression of the disease
pathology. Dr. Hebrard noted that results seen on the February 2015 left wrist magnetic resonance
imaging (MRI) scan were consistent with the acute exacerbation of appellant’s condition. He
noted that she was disabled for a few days as she had residual functional deficits with restricted
range of motion of the left shoulder, left elbow, and left wrist. Dr. Hebrard released appellant to
return to work on May 18, 2015 with her previous restrictions.
In an October 30, 2015 work restriction note, Dr. Hebrard assigned permanent work
restrictions for use of the left arm.
In a November 20, 2015 progress note, Dr. Hebrard indicated that on November 13, 2015,
appellant was sitting at her desk at work and suffered direct trauma to her left elbow and wrist. He
diagnosed ulnar neuritis of the left elbow, aggravation of the left wrist de Quervain’s tenosynovitis,
and carpal tunnel syndrome. Dr. Hebrard noted that appellant suffered blunt trauma to the elbow
which caused subsequent compression against the ulnar nerve. In an attempt to brace herself,

2

appellant had also sprained her wrist with the extension action of the left wrist, which was
previously injured. She had ongoing issues with nerve root entrapment of the elbow and the left
wrist and the November 13, 2015 trauma caused a significant amount of swelling of the left wrist.
Dr. Hebrard ordered an x-ray and MRI scan of the left elbow. He opined that appellant would
remain temporarily totally disabled until she underwent the MRI scan due to the increased pain
and swelling. In a November 20, 2015 work restriction note, Dr. Hebrard indicated that she was
temporarily totally disabled until the next appointment due to right wrist and elbow exacerbated
flare up. In a November 20, 2015 work excuse note, he noted that appellant was temporarily totally
disabled from November 20, 2015 to January 6, 2016.
In a January 6, 2016 report, Dr. Hebrard diagnosed radial styloid tenosynovitis
(de Quervain). He indicated that appellant had a significant chronic disabling condition of the
abductor pollicis longus and extensor pollicis brevis tendon of the left wrist versus the radial
styloid tenosynovitis which was a chronic condition. Dr. Hebrard opined that her condition was
causally related to the factors of her occupational injury which were still present and disabling.
In a February 17, 2016 report, Dr. Hebrard diagnosed radial styloid tenosynovitis
(de Quervain). He opined that appellant’s condition was still present and medically disabling.
Dr. Hebrard indicated that there had been a material change in her grip strength, increased
swelling, and stiffness in the left wrist. He also indicated that appellant was developing complex
regional pain syndrome (CRPS).
In a February 25, 2016 report, Dr. Mathias A. Masem, a Board-certified orthopedic
surgeon, noted that appellant returned for a follow up of her right wrist tendinitis after not being
seen since May 2012.4 He noted that, in November 2015, she sustained a direct trauma to her left
elbow and wrist when she was hit by a mail cart. Dr. Masem diagnosed primary osteoarthritis of
the first CMC joint of the left hand. Dr. Masem noted that, as appellant’s symptoms appeared to
be remarkably disproportionate to her physical findings, this suggested some type of pain
syndrome or otherwise psychological factors affecting the physical illness.
On March 14, 2016 appellant filed a recurrence claim (Form CA-2a) alleging a recurrence
of disability on November 13, 2015. She stated that on November 13, 2015, her left hand and
elbow were struck by a coworker’s mail cart and that her left wrist had continued to swell and
throb constantly. Appellant stopped work November 21, 2015 and returned to work on
March 8, 2016.
On March 16, 2016 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period November 21, 2015 to March 16, 2016. The employing establishment indicated that
she had returned to work on March 8, 2016 and was working within her medical restrictions.5
By development letter dated April 13, 2016, OWCP noted that appellant returned to work
on February 9, 2015 in a modified capacity until stopping work on November 21, 2015. It advised

4

This appears to be a typographical error as it should refer to left wrist tendinitis.

5

OWCP continued to receive medical reports which pertained to appellant’s medical status after March 9, 2016.

3

her of the type of evidence needed to establish her recurrence of disability claim. Appellant was
afforded 30 days to submit the necessary evidence.
In a response received April 25, 2016, appellant alleged that she was primarily disabled
from her December 6, 2006 injury.6 She asserted that she was still disabled from her original work
injury when she was hit in her left elbow and hand by the mail cart on November 13, 2015.
Appellant indicated that she had filed a claim for the November 13, 2015 work injury under File
No. xxxxxx425.7
By decision dated July 13, 2016, OWCP denied appellant’s recurrence claim for the period
November 21, 2015 to March 8, 2016 as the evidence of record failed to establish that she was
disabled from work due to a material change/worsening of her accepted work-related conditions
without an intervening injury. It found that Dr. Hebrard repeatedly acknowledged that appellant’s
disability from work for the period November 21, 2015 to March 8, 2016 was due to the
November 13, 2015 work incident.
Appellant continued to submit Form CA-7 claims for compensation for intermittent time
lost from March 9, 2016 forward as she was only working six hours per day.8
On July 25, 2016 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
In an August 8, 2016 report, Dr. Hebrard noted that appellant had ongoing residuals and
disability from her occupational injury and could only work six hours a day with restrictions. He
noted that she had an accepted December 6, 2006 work-related claim under File No. xxxxxx171,
for which she continued to have ongoing problems and weakness in the left wrist with grasping,
pinching, pushing, pulling, and lifting. Dr. Hebrard indicated that appellant was involved in a
subsequent injury on November 13, 2015 where there was a direct trauma to the left elbow and the
left wrist. Appellant had increased swelling, stiffness, and weakness as a result of the direct trauma
of November 13, 2015. Dr. Hebrard noted that this was a new injury and that it caused a material
change in her condition with increased weakness, stiffness, muscle spasms, and numbness in the
left upper extremity which precluded her from being able to perform her eight-hour a day modified
position. He opined that a material change occurred as a direct result of the trauma to the
preexisting left wrist condition and to the elbow, which created a new injury. Dr. Hebrard also
indicated that there was an aggravation of new condition of the left wrist, which ultimately was a
new injury. He explained that there was a material change and worsening of her condition, which
precluded appellant from grasping, pinching, pushing, pulling, reaching, and lifting, which was
required in the course of her employment and rescaled back her work level. As a result, appellant
continued to have ongoing functional weakness, stiffness, muscle spasms, weakness, swelling of
6

On May 27, 2016 appellant submitted CA-7 forms for intermittent time lost from March 9, 2016 forward as she
was only working six hours per day.
7

Under OWCP File No. xxxxxx425, OWCP accepted a November 13, 2015 traumatic injury for contusion of the
left shoulder, contusion of the left upper arm/elbow, and contusion of the left wrist.
8
In work restriction notes and progress notes of August 8, 2016, Dr. Hebrard indicated appellant’s work restrictions
on a six-hour day.

4

the left elbow, and left wrist and had not completely recovered. Dr. Hebrard concluded that she
had suffered a chronic irreversible permanent aggravation of that left wrist and a chronic disabling
condition of the left elbow as a result of the November 13, 2015 direct trauma. He submitted work
restriction notes indicating that appellant could only work six hours a day with restrictions.
Evidence pertaining to appellant’s November 13, 2015 claim, under File No. xxxxxx425,
was received. In a November 13, 2015 report, Dr. Arnold Traynis reported that she was seen for
pain of her left upper extremity after a cart was accidently pushed into her by another coworker
about an hour ago. Appellant was noted to have been seated and doing data entry. Dr. Traynis
noted that she had a history of injury to the left upper extremity. Following the injury, appellant
had swelling on the top of her wrist and she was unable to move her shoulder, elbow, or wrist due
to pain. Dr. Traynis provided an assessment of contusion of left shoulder, contusion of left upper
arm, and contusion of left wrist. He indicated that appellant had a flare up of prior injury from
cart being pushed into her. Appellant was instructed to continue modified work. A November 13,
2015 duty status report was also provided. Other evidence pertaining to File No. xxxxxx425
included a November 16, 2016 report from Vila Phoulavan, PA, a physician assistant, which
provided an assessment of left elbow contusion with forearm and a partial State of California report
of occupational injury of illness.
In a November 10, 2016 report, Dr. Brendan Morley, a Board-certified anesthesiologist
and interventional pain management specialist, noted that appellant had a cumulative trauma injury
in 2006 and was diagnosed with left sided de Quervain tenosynovitis. Appellant was off work
from 2010 through 2015 and returned to full duty in 2015. However, in November 2015, a
coworker fell across her left arm, which caused left elbow pain and a worsening of the left wrist
pain. Appellant was noted to be working six hours per day. Dr. Morley diagnosed lateral
epicondylitis and de Quervain tenosynovitis. He noted that CMC arthralgia needed to be ruled
out. From a pain management perspective, Dr. Morley indicated that he had nothing to offer.
However, he felt that cognitive behavioral therapy may be beneficial.
In a December 9, 2016 report, Dr. Hebrard responded to appellant’s recurrence claim. He
noted that it was reasonable that her condition worsened due to an intervening cause. Dr. Hebrard
also noted that appellant had continued to perform her work duties and that those duties contributed
to the worsening. He explained that the performance of her duties led to increased stress which
led to cumulative trauma to the tendons of the wrist. This process was consistent with a radial
styloid tenosynovitis. Dr. Hebrard indicated that filing a claim for an occupational injury may be
more appropriate than seeking a recurrence of disability.
By decision dated January 6, 2017, OWCP denied appellant’s claim for a recurrence of
disability for the period November 21, 2015 to March 8, 2016 as the evidence of record failed to
establish that she was disabled from work due to a material change/worsening of her accepted
work-related conditions without an intervening injury. It noted that she continued to submit CA-7
forms, even though a denial had been issued for recurrent disability from November 21, 2015
through March 8, 2016. OWCP indicated that it reviewed the claim and found that the medical
evidence was insufficient to support a recurrence of disability as it suggested that the
November 13, 2015 traumatic injury was a causative factor in appellant’s condition and resultant
disability.

5

On January 18, 2017 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
On January 26, 2017 the employing establishment offered appellant a modified position
for six hours a day. Appellant refused the modified job offer. She began submitting Form CA-7
claims for compensation for total disability commencing January 23, 2017.
A telephonic hearing was held on March 15, 2017. Appellant was advised that only the
recurrence claim for the period November 21, 2015 through March 8, 2016 would be addressed as
she had returned to work for six hours per day on March 9, 2016. She was also advised that partial
disability beginning March 9, 2016 was a separate issue from the recurrence claim.
By decision dated May 4, 2017, an OWCP hearing representative affirmed OWCP’s
January 6, 2017 and July 13, 2016 decisions. The hearing representative found that the medical
evidence of record was insufficient to support that appellant’s disability during the period
November 21, 2015 through March 8, 2016, was a result of an objective worsening of her
condition without intervening cause.9 The hearing representative noted that OWCP had not issued
a formal decision regarding appellant’s entitlement to wage-loss compensation for intermittent
time lost beginning March 9, 2016 or for total disability commencing January 30, 2017.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that caused
the illness.10 This term also means an inability to work when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to the work-related injury or
illness is withdrawn (except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties, or a reduction-in-force), or when the physical requirements of such
an assignment are altered so that they exceed his or her established physical limitations.11
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that, light duty can be performed, the employee has the burden of proof to establish by
the weight of reliable, probative, and substantial evidence a recurrence of total disability. As part
of this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition, or a change in the nature and extent of the light-duty requirements.12

9

Appellant was advised to file CA-7 forms commencing November 21, 2015 under File No. xxxxxx425.

10

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

11

Id.

12
Shelly A. Paolinetti, 52 ECAB 391 (2001); Robert Kirby, 51 ECAB 474 (2000); Terry R. Hedman, 38 ECAB
222 (1986).

6

An employee who claims a recurrence of disability resulting from an accepted employment
injury has the burden of proof to establish that the disability is causally related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and supports that conclusion with sound medical
reasoning.13
ANALYSIS
The Board finds that appellant has not established a recurrence of total disability for the
period November 21, 2015 through March 8, 2016 causally related to her accepted left hand/wrist
tendinitis 2006 employment injury, without intervening cause.
A recurrence of a disability does not include a condition which results from a new injury,
even if it involves the same part of the body previously injured or by renewed exposure to the
causative agent of a previously sustained injury.14
In a November 13, 2015 report, Dr. Traynis provided an assessment of contusion of left
shoulder, contusion of left upper arm, and contusion of left wrist after a cart pushed by a coworker
accidently struck appellant. He indicated that appellant had a flare up of her prior injury from the
cart incident and instructed her to continue modified work. In a November 16, 2016 report, Vila
Phoulavan, PA, a physician assistant, also noted the new injury of November 13, 2015 and
instructed appellant to continue with her same restrictions.15 These reports do not establish that
appellant sustained a spontaneous change in her medical condition, causing total disability as of
November 21, 2016.
Dr. Hebrard evaluated appellant on November 20, 2015. He noted that she had sustained
direct trauma to the left elbow and wrist on November 13, 2015 while at work. Dr. Hebrard noted
that appellant suffered blunt trauma to the elbow where she was hit which caused subsequent
compression against the ulnar nerve. Appellant had also sprained her wrist with the extension
action of the left wrist, which was previously injured. Dr. Hebrard diagnosed ulnar neuritis of the
left elbow, carpal tunnel syndrome, and an aggravation of left wrist de Quervain’s tenosynovitis.
He placed appellant off work due to pain and swelling. From the content of Dr. Hebrard’s
November 20, 2015 report, it appears that he was attributing appellant’s disability to the
November 13, 2015 new traumatic injury. This, by definition, is not a recurrence.16

13

S.S., 59 ECAB 315 (2008).

14

See P.C., Docket No. 11-112 (September 13, 2011).

15
See M.M., Docket No. 17-1641 (issued February 15, 2018); K.J., Docket No. 16-1805 (issued February 23, 2018);
David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by state law).
16

Supra note 14.

7

Dr. Hebrard continued to remove appellant from work in his January 6 and February 17,
2016 reports. In his February 17, 2016 report, he indicated that there had been a material change
in her grip strength, increased swelling and stiffness in the left wrist, and that she was developing
CRPS. However, Dr. Hebrard did not provide any opinion on the cause of appellant’s current
condition. The Board has held that medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship.17
A probative medical opinion from Dr. Hebrard is particularly warranted in this case since appellant
had an intervening injury to the left elbow and wrist. He failed to provide any medical explanation,
based on medical rationale, as to how her accepted condition had materially changed or how her
disability arose without intervening injury.18
In his August 8, 2016 report, Dr. Hebrard opined that appellant’s ongoing residuals and
disability resulted from the November 13, 2015 new traumatic injury. He indicated that the
November 13, 2015 traumatic injury had caused a material change in her condition with increased
weakness, stiffness, muscle spasms, and numbness in the left upper extremity which precluded her
from being able to perform her eight-hour a day modified position. Dr. Hebrard opined that a
material change happened as a direct result of the trauma to the preexisting left wrist condition and
to the elbow, which created a new injury. He indicated that there was an aggravation of new
condition of the left wrist, which ultimately was a new injury. Dr. Hebrard explained that there
was a material change and worsening of appellant’s accepted condition which precluded appellant
from grasping, pinching, pushing, pulling, reaching, and lifting, which was required in the course
of her employment and rescaled back her work level. He concluded that she had suffered a chronic
irreversible permanent aggravation of that left wrist and a chronic disabling condition of the left
elbow as a result of the November 13, 2015 direct trauma and that appellant could only work six
hours a day with restrictions. Dr. Hebrard, therefore, again supported a finding that appellant’s
condition after November 13, 2015 was not a spontaneous worsening of appellant’s accepted 2006
injury, but was rather due to an intervening new event. As such he did not support appellant’s
recurrence claim.
In his February 25, 2016 report, Dr. Masem diagnosed primary osteoarthritis of the first
CMC joint of the left hand. He noted the November 2015 traumatic injury. Dr. Masem also
indicated that appellant’s pain symptoms seemed out of proportion to her physical examination
findings. However, he did not offer an opinion regarding disability commencing November 21,
2015 or why she was unable to work in any capacity due to her accepted condition as of that date.19
The Board has held that medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.20
On appeal, counsel argues that the decision is contrary to fact and law. In assessing medical
evidence, the weight of a physician’s opinion is determined by the opportunity for and
17
C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
18

See S.E., Docket No. 08-2214 (issued May 6, 2009); T.M., Docket No. 08-0975 (issued February 6, 2009).

19

See Leslie C. Moore, 52 ECAB 132 (2000).

20

Supra note 17.

8

thoroughness of the examination, the accuracy and completeness of the physician’s knowledge of
the facts and medical history, the care of analysis manifested, and the medical rationale used to
explain the conclusions reached.21 For the reasons given, none of the medical reports submitted
in this case were of sufficient rationale to establish a recurrence of disability for the period
November 21, 2015 through March 8, 2016 causally related to the accepted left hand/wrist
tendinitis condition without intervening cause from the employment-related injury on
November 13, 2015.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a recurrence of total disability for the
period November 21, 2015 through March 8, 2016 causally related to her accepted 2006
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 4, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 26, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
21

L.G., Docket No. 09-1692 (issued August 11, 2010).

9

